                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                    NO. 5:09-CR-207-FL



   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   LORENZO RUDY WILDER




       On motion of the Defendant, Lorenzo Rudy Wilder, and for good cause shown, it is

hereby ORDERED that DE 75 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 9th day of May, 2019.




                                    _____________________________________________
                                    LOUISE WOOD FLANAGAN
                                    United States District Judge
